Per Curiam. On August 17, 1992, an original action was filed in this Court for (A) for a mandamus compelling the Secretary of State to certify the sufficiency of the initiative petition forthwith, (B) for a mandate to the State Board of Election Commissioners to certify the Initiative Petition and include the proposed Amendment on the ballot, or (C) if the initiative petition is found insufficient, for a mandamus directing the Secretary of State to allow 30 days additional time in which to correct any deficiency.  This original action filed by the parties raises issues of fact. Arkansas Supreme Court Rule 17(c) provides that evidence on issues of fact will be taken by a Master to be appointed by this Court. Therefore, the Court appoints the Honorable Tom F. Digby as Master and directs that he conduct such proceedings and hearings subject to and in accordance with our Rule 17 and Rule 53, Arkansas Rules of Civil Procedure, as are necessary to determine whether or not the allegations contained in the petition are true and shall file his report with the Court as expeditiously as possible. Arkansas Supreme Court Rule 17(c) provides in pertinent part: As a condition to the appointment of a master the court shall require both parties to file a bond, to be approved by the clerk, to secure the payment of all costs adjudged against them incurred in taking and transcribing the proof including the fee of the master. In lieu of the bond above mentioned, the parties, the intervenors, or other interested persons shall have the option of furnishing a bond executed by the real parties in interest. Upon satisfaction of the requirements of Rule 17(c) the Master is directed to work with the Supreme Court Clerk and respective counsel in perfecting an expedited briefing schedule that will permit this Court to receive the briefs in sufficient time to consider the issues and render its decision prior to the time this measure is to be printed and placed on the ballot for the November 3, 1992, general election.